UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

PI~IILIP CALLAIS CIVIL ACTION
VERSUS

UNITED RENTALS NO.: 17-312-BAJ-RLB
NORTH AMERICA, INC.

RULING AND ORDER

This is a disability-discrimination case. (Doc. 12). Philip Callais is a veteran
who contends he suffers from post-traumatic stress disorder. (Id.). He worked as a
truck driver for United Rentals. (Id.). United Rentals fired him after he committed

three safety violations in three years. (Doc. 40-6). He sued. (Docs. 1, 12).

He alleges that United Rentals discriminated against him and failed to
accommodate his post-traumatic stress disorder. (Doc. 12). He invokes the Americans
with Disabi]ities Act, 42 U.S.C. §§ 12101 et seq., the Louisiana Employment
Discrimination Law, LA. R.S. 23:301 et seq., and a law that prohibits employers from

discriminating against veterans, LA. R.S. 23:331. (Id.).

United R.entals moves for summary judgment (Doc. 40). Plaintiff` responds
with an opposition brief, a 113-page statement of disputed material facts, and a sur-

reply. (Docs. 47, 47-1, 63).

ln Plaintiffs opposition and sur-reply papers, he fails to rebut United Rentals’
arguments; he instead plucks passages from cases United Rentals cites and declares
each to be “distinguishable on its facts.” (Docs. 47, 63). He offers no analysis_just
scattered quotations (Id.). The Court cannot divine the arguments, if any, he intends

to make.

His statement of disputed material facts is equally opaque. (Doc. 47-1). Local
Civil Rule 56(b) required him to file “a short and concise statement of the material
facts” he considers genuinely disputed- His statement is 113 pages- (Doc. 47-1). lt
consists of block-quoted deposition testimony and argument; neither is proper in a

Local Civil Rule 56(b) statement. 1

Plaintift’ s 113-page statement is particularly improper given the nature of this
case-a workaday disability-discrimination suit. The statements length and content
suggest that Plaintiff hopes to avoid summary judgment by bloating the record and

obfuscating the issues, not by arguing the merits of his case. That too is improper

 

1 lt also contains improper commentary. See Doc. 47-1 at 11 5 (“there is . . . a genuine issue of
material fact whether [United Rentals] has anything more than a piece of paper for cosmetic
consumption{.]“); Doc. 47-1 at ‘|| 23 (“Uni'ortunately such information did not deter Magee from
subjecting Ca]lajs to illegal discrimination”); Doc. 47-1 at 1] 24 ("[United Rentals] trumpets . . .”); Doc.
47-1 at 11 29 (“{T]he evidence shows that [United Rentals] put its bottom line ahead of a reasonable
accommodation”); Doc. 47-1 at 11 41 (“What Ca]_lais ‘required to perform the essential duties of his job’
was of no interest to {United Rentals]”); Doc. 47-1 at 11 42 (“[United Rentals] cannot even get its story
straight omits so-called beneficenoe”); Doc. 47~1 at 1[ 42 (“[United Rentals] played ostrich . . . “). The
Court will strike any future filing containing similarly impertinent language or argument See, e.g.,
Gnut€k U. Ce£l!;ni, NO. 17-2109, 2008 WL 11366273, at *4 (C.D. lll. Jan. 24, 2008).

2

For all the pages Pla.intiff submits, he fails to point to evidence showing (1) he
was replaced by a non-disabled employee or treated less favorably than a similarly-
situated non-disabled employee, (2) the reasons United Rentals gives for firing him
are pretextual, or (3) United Rentals failed to reasonably accommodate his post-

traumatic stress disorder.

Despite these deficiencies, the Court is loath to enter judgment against
Plaintiff without giving him another chance to Ele a coherent opposition and Local

Civil Rule 56(h) statement.
Accordingly,

IT IS ORDERED that Plaintiffs memorandum in opposition to United
Rentals’ motion for summary judgment (Doc. 47) and supporting exhibits (Docs. 47-1

through 47-13) are STRICKEN from the record.

IT IS FURTHER ORDERED that P]aintiff shall file a coherent
memorandum in opposition and Local Civil Rule 56(b) statement by no later than
Friday, April 26, 2019. lf Plaintiff fails to do so, the Court will consider the properly-
supported factual assertions in United Rentals’ motion for summary judgment to be
undisputed under Federal Rule of Civil Procedure 56(0) and grant the motion as
unopposed.

Baton Rouge, Louisiana, this § of April, 2019.

@L_'a.§qL~`

JUDGE BRIAN . J KSON
UNITED STATE STRICT COURT
MIDDLE DISTRICT OF LOUISIANA

3

